Name: Council Decision (EU) 2016/554 of 5 April 2016 appointing nine members, proposed by the Republic of France of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2016-04-09

 9.4.2016 EN Official Journal of the European Union L 95/15 COUNCIL DECISION (EU) 2016/554 of 5 April 2016 appointing nine members, proposed by the Republic of France of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the French Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Six members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Claude GEWERC, Ms Annabelle JAEGER, Mr Charles MARZIANI, Mr Pierrick MASSIOT, Mr RenÃ © SOUCHON and Mr Bernard SOULAGE. (3) Three members' seats on the Committee of the Regions have become vacant following the end of the mandates on the basis of which Mr FranÃ §ois DECOSTER (Conseiller rÃ ©gional du Nord-Pas-de-Calais), Mr Pascal MANGIN (Conseiller rÃ ©gional d'Alsace) and Mr StÃ ©phan ROSSIGNOL (Conseiller rÃ ©gional du Languedoc-Roussilon) were proposed, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed as members to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020:  Mme Isabelle BOUDINEAU, Vice-prÃ ©sidente du Conseil rÃ ©gional Aquitaine-Poitou-Charente-Limousin,  Mme Martine CALDEROLI-LOTZ, ConseillÃ ¨re rÃ ©gionale du Conseil rÃ ©gional Alsace-Champagne-Ardenne-Lorraine,  M. Christophe CLERGEAU, Conseiller rÃ ©gional du Conseil rÃ ©gional Pays-de-la-Loire,  M. FranÃ §ois DECOSTER, Vice-prÃ ©sident du Conseil rÃ ©gional Nord-Pas-de-Calais-Picardie (change of mandate),  Mme MÃ ©lanie FORTIER, ConseillÃ ¨re rÃ ©gionale du Conseil rÃ ©gional Centre-Val-de-Loire,  M. Pascal MANGIN, Conseiller rÃ ©gional du Conseil rÃ ©gional Alsace-Champagne-Ardenne-Lorraine (change of mandate),  Mme Marie-Antoinette MAUPERTUIS, ConseillÃ ¨re exÃ ©cutive de la CollectivitÃ © territoriale de Corse,  M. StÃ ©phan ROSSIGNOL, Conseiller rÃ ©gional du Conseil rÃ ©gional Languedoc-Roussillon-Midi-PyrÃ ©nÃ ©es (change of mandate),  M. Thierry SOLERE, Conseiller rÃ ©gional du Conseil rÃ ©gional Ile-de-France. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 5 April 2016. For the Council The President A.G. KOENDERS (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).